Citation Nr: 1634176	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  02-14 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an earlier effective date prior to May 19, 2000 for the grant of service connection for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a higher initial rating for PTSD, currently evaluated as 50 percent disabling.

3.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disabilities (TDIU rating). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to April 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the RO in Cleveland, Ohio that granted service connection and a 50 percent rating for PTSD, effective May 19, 2000.  The Veteran appealed for a higher initial rating and an earlier effective date for the grant of service connection for PTSD.

In a July 2014 decision, the Board denied an earlier effective date for the award of service connection for PTSD.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) reversed the Board's July 2014 decision as to this matter, and the issue was remanded.  The case was subsequently returned to the Board.

In its July 2014 decision, the Board also remanded the issues of entitlement to a higher rating for PTSD, and entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for additional development.  These issues have also been returned to the Board.

Additional evidence was received from the Veteran in July 2016.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The issue of entitlement to a TDIU from January 3, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran served on active duty in the military from May 1967 to April 1969 and filed his initial claim for service connection for PTSD on April 24, 1997, which is more than one year after his discharge from service.
 
2.  In an October 1998 rating decision, the RO denied entitlement to service connection for PTSD, and determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a skin disorder.  The Veteran was notified of that decision by a letter dated in October 1998.
 
3.  A timely notice of disagreement was received from the Veteran in November 1998, which has been construed to express disagreement with the denial of service connection for PTSD.  This appeal remained pending until the March 2010 RO decision in which service connection was granted for PTSD.

4.  Prior to May 6, 2016, the Veteran's PTSD most closely approximated occupational and social impairment with reduced reliability and productivity.
 
5.  Affording the Veteran the benefit of the doubt, the Board finds that for the period of the claim from May 6, 2016, the Veteran's PTSD resulted in functional limitation most closely approximating occupational and social impairment with deficiencies in most areas.

6.  During the period prior to January 3, 2011, the Veteran was gainfully employed on a full-time basis, and his service-connected disabilities did not prevent him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  An earlier effective date of April 24, 1997, but no earlier, for the award of service connection for PTSD is warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  Throughout the rating period prior to May 6, 2016, the criteria for a higher rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  From May 6, 2016, the criteria for a higher 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

4.  During the period prior to January 3, 2011, the requirements for establishing entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

With regard to the appeals for a higher initial rating and an earlier effective date for the award of service connection for PTSD, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the TDIU claim, VA's duty to notify was satisfied by a letter dated in May 2015.  

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO has obtained service treatment records (STRs), service personnel records, private and VA medical records, and arranged for VA compensation examinations to determine the severity of his PTSD. 

With respect to the claim for a higher rating for PTSD, only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a). Here, the most recent VA compensation examination for this condition was conducted in July 2015.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings. The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected PTSD to provide probative medical evidence for rating purposes.  The Board finds that the VA examinations are adequate as they provide the information needed to properly rate his PTSD.  38 C.F.R. §§ 3.327(a), 4.2.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.

The Board further finds that the AOJ has substantially complied with its July 2014 remand orders as to the claim for a higher initial rating and a TDIU.  In this regard, the Board directed that the AOJ obtain a VA examination and attempt to obtain VA or private medical records, and attempt to obtain records regarding the Veteran's employment, and this was done.  The Veteran did not respond to the Veteran's requests for information regarding his employment.  Moreover, the evidence reflects that the Veteran retired from a longstanding position at the post office in January 3, 2011.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Earlier Effective Date

The Veteran believes the effective date of his award of service connection for his PTSD should be the date of receipt of his prior claim for service connection for PTSD on April 24, 1997.  His representative contends that a November 1998 notice of disagreement pertained to the issue of service connection for PTSD as well as to the issue of whether new and material evidence had been submitted to reopen a claim for service connection for a skin disorder.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

However, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The proper effective date for an award based on receipt of new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

The Veteran's service personnel records reflect that he served in the U.S. Army from May 1967 to April 1969, including service in Vietnam.  His DD Form 214 shows that his military occupational specialty was that of a cook.

A review of the claims file reflects that a Veteran's Application for Compensation or Pension (VA Form 21-526) was received from the Veteran in April 1969.  In this form, the Veteran claimed service connection for other disabilities, but did not claim service connection for PTSD or any other psychiatric disorder.

The Veteran's original claim for service connection for PTSD was received on April 24, 1997, many years after he separated from active service in April 1969.

VA medical records dated since June 1996 reflect treatment for PTSD, and PTSD was diagnosed at a July 1997 VA psychiatric compensation examination.

In a July 1998 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran was notified of that decision by a letter dated in July 1998.

In September 1998, the RO obtained the Veteran's service personnel records, which existed but were not in the claims file at the time of the July 1998 rating decision. The RO reconsidered the PTSD claim, and in an October 1998 rating decision, the RO denied entitlement to service connection for PTSD, and determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a skin disorder.  The Veteran was notified of that decision by a letter dated in October 1998.

A notice of disagreement was received from the Veteran in November 1998, but it did not mention PTSD.  

In the introduction portion of a July 1999 Board decision regarding a prior skin disorder appeal, the Board stated that the November 1998 notice of disagreement could be construed as expressing disagreement with that portion of the October 1998 rating decision that denied service connection for PTSD, and then referred that matter to the RO for appropriate action.

By a letter to the Veteran and his representative dated in July 1999, the RO requested clarification from him as to whether he intended to appeal the denial of service connection for PTSD.  He was advised that no further action would be taken in the absence of a timely reply, and he did not respond. 

The next communication received from the Veteran or his representative was dated on May 18, 2000 and received on May 19, 2000.  His then-representative enclosed a May 2000 letter from his treating VA therapist, who noted that the Veteran had been diagnosed with PTSD.  The cover letter from the representative did not express disagreement with any determination, but rather stated, "Attached please find the following records and/or forms in support of the above named veteran's claim for VA benefits:...."

The RO accepted this May 2000 communication from the Veteran's representative as an application to reopen the previously denied claim for service connection for PTSD.  

In a final April 2004 Board decision, the Board found that as the Veteran did not file an appeal within one year of notification of the October 1998 denial of service connection for PTSD, the decision became final.  The Board then reopened the PTSD claim based on new and material evidence received subsequent to the 1998 rating decision.  The Board thereafter denied service connection for PTSD in a March 2006 decision, which was subsequently vacated by a June 2007 Court order granting a joint motion for vacatur and remand of Board decision.  The Board then remanded the issue to the Agency of Original Jurisdiction (AOJ), and in a March 2010 decision, the RO granted service connection for PTSD, retroactively effective from May 19, 2000, the date of receipt of the Veteran's reopened claim for service connection for PTSD.

In a July 2014 decision that denied entitlement to an earlier effective date for PTSD, the Board determined that the November 1998 communication from the Veteran was not a notice of disagreement as to that portion of the RO's October 1998 decision that denied service connection for PTSD, citing 38 C.F.R. § 20.201.  The Board observed that the Veteran's November 1998 notice of disagreement did not mention PTSD or express disagreement with the denial of service connection for PTSD, and that he enclosed a letter from a dermatologist regarding his skin disorder, and only included a copy of half of the October 1998 rating decision, i.e., that portion relating to the skin disorder.  The Board noted that when the Veteran was given the opportunity to clarify his wishes as to this point in July 1999 (whether his November 1998 notice of disagreement related to the issue of service connection for PTSD), he did not respond.

In its October 2015 memorandum decision, the Court reversed the Board's July 2014 determination that the November 1998 NOD "did not express disagreement with the denial of service connection for PTSD" and that "the October 1998 rating decision became final as to [PTSD]."  The Court found that since the Board had already determined, in its July 1999 decision, that the Veteran's November 1998 notice of disagreement could be construed as a notice of disagreement as to the PTSD issue, that therefore the Board erred in now finding that the notice of disagreement did not express such disagreement.  The Court remanded the matter to the Board for the assignment of an appropriate effective date based on the appellant's initial claim for service connection for PTSD.  See 38 U.S.C. § 5110(a).  The Court also found that in its July 1999 decision as to a skin disorder, the Board should have remanded the PTSD issue to the AOJ in order for the AOJ to issue a statement of the case, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

As a result of the Court's decision, since a timely notice of disagreement was received as to the RO's September 1998 decision that denied service connection for PTSD, that decision did not become final.  See Shipley v. Shinseki, 24 Vet. App. 458, 461 (2011); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  The Veteran's April 1997 claim and subsequent appeal for service connection for PTSD remained pending until the March 2006 Board decision that denied service connection for PTSD.  However, that Board decision was not a final decision as it was subsequently vacated by the Court.  Following development conducted pursuant to the Board's February 2008 remand, the April 1997 PTSD claim remained pending until the March 2010 rating decision that ultimately awarded service connection for PTSD.

A review of the record reveals that no claim for service connection for PTSD or any other psychiatric disorder was received within one year of the Veteran's separation from service.  Therefore, the proper effective date for the award of service connection for PTSD is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  The "date of entitlement" means the date entitlement is factually ascertainable.  See, e.g. McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (in the context of a service connection claim, the Board must determine when the service-connected disability manifested itself under all of the facts found).  The Veteran's VA medical records reflect treatment for PTSD since June 1996, i.e., prior to the date of receipt of his original claim of service connection for PTSD.  The Board concludes that the appropriate effective date in this case is the date of the VA's receipt of the Veteran's original claim for service connection.  Thus, the benefit sought on appeal is granted.

The appellant does not contend, and the evidence does not reflect that there was any prior formal or informal claim for service connection for PTSD.  Consequently, the earliest possible effective date he may receive is April 24, 1997, the date of receipt of his original claim of service connection for PTSD.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

An effective date of April 24, 1997, is warranted for the grant of service connection for PTSD, as that is the date of receipt of the Veteran's original claim for service connection for this disability.  

Higher Initial Rating for PTSD

Throughout the rating period on appeal, the Veteran's service-connected PTSD has been rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  In correspondence dated in May 2010 and July 2011, the Veteran's representative contended that a higher 70 percent rating should be assigned for PTSD based on his irritability, suicidal ideation, continuous panic and depression, problems with memory and concentration, and severe sleep impairment, and that these symptoms more closely approximate the criteria for a 70 percent rating.  Recently, in correspondence dated in July 2016, the Veteran's representative contended that the Veteran's PTSD more closely approximates the criteria for a 100 percent schedular rating for PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The above set of symptoms is not an exclusive or exhaustive list, as evidenced by use of the phrase "such symptoms as," followed by a list of examples.  Rather, it serves as merely an example of the symptoms that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117   (Fed. Cir. 2013).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The nomenclature employed in the Rating Schedule is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders - until recently the Fourth Edition (DSM-IV), but now the Fifth Edition (DSM-5). 38 C.F.R. § 4.130 (2015).  Specifically, VA had previously adopted the DSM-IV, for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary of VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case. 

Also, effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess a Global Assessment of Functioning (GAF) scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

However, DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.

While the Rating Schedule indicates the rating agency must be familiar with the Diagnostic and Statistical Manual of Mental Disorders, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that in addition to his service-connected PTSD, the Veteran also has other non-service-connected psychiatric disorders as shown in his VA treatment records, and has been diagnosed with a personality disorder and seasonal affective disorder.

The use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation.  38 C.F.R. § 4.14.  However, when it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). 

VA medical records dated from June 1996 to 1997 reflect outpatient treatment for PTSD and rule out generalized anxiety disorder.  The Veteran complained of increased stress due to his work environment, with symptoms of anxiety, increased intrusive thoughts, panic, increased arousal, increased anger, and decreased sleep.  He was treated with medication and group therapy, and reported improvement in his symptoms.  He reported a lack of emotions and connections to others except for his wife and children.  In September 1997, he reported that he struggled with authority figures at his job at the post office.

On VA special psychological evaluation in June 1997, the Veteran reported that he was born in another country and orphaned as a young child, and was adopted and brought to the U.S. as a teenager.  He said he did not feel much closeness or affection from his adopted parents.  He reported traumatic events during his service in Vietnam.  He had been working for the post office for 26 years and had been married for 23 years with three children.  He stated that he liked to keep busy and spent most of his spare time working around the house.  He said he had been a very tense person since his discharge from the service, and had a bad temper and would blow up very quickly with little provocation.  He reported finding work very stressful, having difficulty accepting direct orders and arguing with supervisors.  He reported sleep impairment.  On examination, he was neatly dressed and groomed, and cooperative with the interviewer.  His speech was appropriate and well moderated.  He did not present any indications of psychotic or delusional thinking.  He did not display much emotion, but did seem noticeably upset when talking about service experiences including feeling trapped in a truck and during surgery.  Psychological testing was consistent with a diagnosis of PTSD.  Both avoidant and arousal symptoms were indicated.  The examiner diagnosed PTSD, opined that the GAF for the past year was 60. 

A report of a July 1997 VA psychiatric compensation examination reflects that the Veteran lived with his wife and three children.  The Veteran reported that he did not get along with his wife, and argued with her.  He said he was unable to show any affection toward her and felt distant from her.  He reported that after his service in Vietnam, he worked on the railroad as a fireman, and then as a mailman at the post office, where he was still working.  The Veteran reported that he had been receiving treatment for the past year for anxiety and depression.  He stated that he was anxious and nervous for a long time, and that until recently he did not know that he was suffering from PTSD.  He complained of nightmares, sleep impairment, flashbacks, depression, hypervigilance, and difficulty concentrating.  He said he had no friends, no emotions, and felt lonely and sad.  On mental status examination, the Veteran's speech was relevant and coherent, he did not show disjointed thinking, he was oriented to time, place and person, and memory for recent and past events was intact.  His mood was anxious.  He had no hallucinations, delusions, or suicidal ideation.  Insight and judgment were good.  There were no obsessive-compulsive traits.  The diagnostic impression was chronic PTSD, and the GAF was 80.

A February 1999 VA mental health note reflects that the Veteran had stable chronic PTSD.  He reportedly slept only a few hours per night, and had a depressed mood that he rated as 5/10 (with 10 being the worst).  There was no suicidal or homicidal ideation.  He reported intrusive thoughts that he rated as 5/10.  The diagnostic impression was PTSD.

A January 2000 VA outpatient treatment record completed by N.C., a readjustment counseling therapist, noted that the Veteran complained of emotional distress, feeling unsafe, and experiencing difficulty getting along with or trusting authority figures in the workplace.  He denied any suicidal or homicidal ideation but reported a fear of losing control at some time in the future if he was not mindful of his coping skills for anger management.  She indicated that the Veteran struggled with severe chronic PTSD symptoms, especially intrusive thoughts, nightmares, sleep disturbance, irritability, difficulty with focus and concentration on the job, and affective numbing. 

In a May 2000 letter that was signed by N.C. and a physician who was the director of PTSD services, the Veteran's VA treatment providers stated that the Veteran had PTSD and had been treated there at the Center for Stress Recovery for PTSD since 1995 and would continue for the foreseeable future.  They indicated that a GAF of 45 had been assigned and was unchanged.  They opined that the Veteran's PTSD symptoms were chronic, very severe, and seriously interfered with his ability to maintain satisfactory employment.  In an August 2002 letter, N.C. stated that the Veteran had been in outpatient therapy for this disorder at this Center for Stress Recovery since January of 1999, his current GAF was 45, and the severity of his symptoms indicated the need for ongoing therapy and psychoactive medications indefinitely.  The PTSD symptoms that were most problematic at this time were nightmares, social isolation, intrusive thoughts, chronic irritability, severe sleep disturbance, problems with memory and concentration, and anhedonia.  He was overprotective with his family and had difficulty getting along with co-workers and authority figures at work, and was totally alienated from his family of origin.  The treatment providers opined that the frequency and intensity of his symptoms seriously impaired his quality of life and capacity for adequate functioning on his job.

An October 2000 VA outpatient treatment record reflects that the Veteran reported that he was "just surviving" at work, and perceived hostility from his supervisors.  He planned to retire from the post office.  (Subsequent records show that he continued working there until he retired in January 2011.)

In a July 2003 letter, the Veteran's mental health treatment providers (including N.C.) indicated that despite his employment status, the Veteran's current GAF was 45, and the severity and frequency of his PTSD symptoms seriously impaired his performance at work and socially.   The most problematic symptoms included intrusive recall of traumatic events, nightmares, depression, chronic irritability and serious problems with authority figures.  They opined that due to the severity of his condition, he was expected to require psychoactive medications indefinitely.

In a March 2005 letter, the Veteran's mental health treatment providers (including N.C.) opined that the Veteran needed ongoing therapy and psychoactive medications indefinitely.  His most problematic PTSD symptoms were nightmares, social isolation, intrusive thoughts, chronic irritability, severe sleep disturbance, problems with memory and concentration, and pervasive mistrust of others.  The therapist opined that the Veteran's current GAF was 45 and was unlikely to improve.

In a January 2009 statement, the Veteran stated that he continued to receive therapy and medication, and that before he started therapy, he had a very short temper and suffered from depression.  He said he did not want friends mostly because he did not trust them, and did not like outside members of his family involved with his family.  He said that since he had been taking the medication some of these tendencies faded away.

On VA examination in August 2009, the Veteran complained of sleep problems, irritation with being around other people, distressing recollections, difficulty falling or staying asleep, and angry outbursts.  He denied a history of hospitalization for psychiatric problems and never made any suicide attempts (although he did report having occasional suicidal ideation).  He had been prescribed an antidepressant medication, Sertraline, and also Trazodone at night for sleep problems.  He denied any significant history of violence, assaultiveness or legal problems.  He stated that he was raised in an orphanage for much of his childhood, and that although he was not a victim of abuse there, he found the setting to be emotionally upsetting.  The Veteran reported that he was not very close to his adoptive father, and said his mother was very controlling and verbally abusive. Both of his adoptive parents were no longer alive and he was not close with his siblings.  Since military service he worked as a railroad worker and as a postal carrier.  He worked at both jobs briefly, then chose to work at the post office when his shifts at both jobs came into conflict.  He continued to work there to this day, which was to be 41 years that January when he planned to retire.  He stated that he got along with his co-workers but has always had an adversarial relationship with his supervisors and managers.  He described several instances of having conflicts with his immediate supervisor in which he sought help from his worker's union to resolve the issues saying "I've cost them so much money trying to fire me, I love it."  

With regard to his work performance, the Veteran stated that he was able to function well at work, had had no problematic attendance except for recent use of sick leave prior to his retirement and that his co-workers "all love [him] and ask to come visit [him] all the time."  He denied any negative impact of his previously listed psychological symptoms on his work performance.  The Veteran was married in 1975 and remained in the relationship to this day.  He had three adult children.  He reported that his relationship with his daughter and son was very positive, but he struggled with his youngest daughter.  He lived with his wife at their home and reported that their relationship had improved over the years except for their sexual relations.  He stated that he helped out with household chores but that his wife handled all of the family finances to the extent that he did not know how to write a check.  In terms of leisure activities, the Veteran reported that he had many interests and activities including hunting, target shooting, training his dog and spending time with his family.

On examination, he was casually, cleanly, and neatly dressed, alert, cooperative, and showed good eye contact.  He was oriented to time, place, and person. His psychomotor activity was within normal limits, speech was clear and of normal volume and articulation, and his affect was mood congruent.  His thought process was goal-oriented and had no derailment, loose associations, thought blocking or neologisms.  He had no signs of delusional or frankly paranoid belief systems.  He has not had suicidal ideation or attempts.  He reported that he woke several times during the night (due in most part to his sleep apnea) and that the Trazodone he has been prescribed worked well to aid him in sleeping.

The examiner indicated that that the results of the Veteran's MMPI-2 test produced a highly elevated profile which was invalid.  He summarized and discussed relevant VA outpatient treatment records.  The examiner indicated that the Axis I diagnosis was malingering, and the GAF was 65.  The examiner stated that this GAF score was assigned because of the mild number, frequency, and intensity of symptoms associated with minimal reduction of vocational functioning.  The diagnostic conclusion of this assessment was for malingering and not PTSD, and that therefore descriptions of the impact of his diagnosis on his occupational and social functioning were difficult to make.  The examiner stated that the Veteran had worked for over 40 years in the post office and did not describe significant negative evaluations for the quality of his work nor impairments on his ability to perform his duties at a satisfactory level.  He did describe ongoing conflicts with his supervisors but their impact on his successful career did not appear to have been significant.  Similarly the Veteran stated that his 32-year marriage to his wife had been positive and he credited her with being supportive and understanding.  He described some preference to spending time alone or with his family rather than with co-workers or friends but that appeared to be a long standing pattern originating from before his experiences in the military.  He opined that based on the data available at this time no negative impact on his occupational or social functioning could be attributed to his military experience in Vietnam. 

A January 2010 VA mental health treatment note completed by a psychiatrist reflects that the Veteran was in no acute distress, and was alert, oriented, cooperative, pleasant and appropriate, with no evidence of psychosis, no major mood disturbance, and was not suicidal or homicidal ideation with intent or plan.  He continued on Zoloft and trazodone with maintained improvement.  He continued to receive counseling.  The diagnostic impression was PTSD and the  GAF score was 70.  

The Veteran underwent another VA compensation examination in March 2010 to reconcile the prior psychiatric diagnoses.  The examiner noted that the Veteran was currently being treated with sertraline, an antidepressant, as well as trazodone.  The Veteran stated that since he had been taking his medications his symptoms had diminished somewhat and his sleep improved.  He denied any history of suicide attempts or psychiatric hospitalizations.  The examiner noted that the Veteran had been seeing his counselor N.C. since 1997.  He complained of intrusive thoughts, difficulty being around other people, preferring to be isolated, irritability, and occasional nightmares.  He continued to work full time but admitted that he had problems with authority as well as getting along with other people.  He basically had no friends, but talked very highly about his family which included his wife and three children, and said that he would do anything to help.  He admitted that with the medications his symptoms had somewhat abated and he did not feel as upset or anxious.  He had been working as a postal carrier for the last 41 years, but that he had multiple conflicts with his superiors.  He stood up for himself and there seemed to be a consistent theme of being framed or being picked on.  He said that there were many times that he had to be brought before arbitration but he was always able to get his job back.  He said that he performed his work well although it was a difficult place to work.  He was unable to give up his job at this time.  He denied forming any close relationship with anybody at work and did not have any friends in his neighborhood.  He denied any history of legal problems.  He had been married for the last 38 years and said that his wife should have left him many times before and actually threatened to do so but never stayed away.  He had purposely chosen to live in a rural area where he had a large property and his closest neighbor was quite a distance away.  He denied any history of suicide attempts or assaults.  He denied prior psychiatric hospitalization.  He had been attending group and individual therapy consistently since 1997.  

On examination, he was casually dressed.  Initially he seemed quite guarded and irritated but seemed to be more relaxed later on.  During one point in the interview he complained that he started to feel nervous and anxious.  He denied any auditory or visual hallucinations, and he had no ideas of reference or paranoid ideation.  Thought process was goal-directed and organized, speech was clear and coherent without evidence of pressure.  He had no obsessive or compulsive symptoms.  He described panic-like symptoms sometimes when he was sleeping, and also reported nightmares, though these were less frequent with medication.  He denied any suicidal ideation.  He displayed fair insight and judgment.   The examiner stated that he had intrusive thoughts about the past, and he felt numb and detached from other people.  He did not have much interest in hobbies or social support.  Evidence of hyperarousal included insomnia which was currently treated with trazodone, hypervigilance, and increased startle response.  He claimed that these symptoms had persisted at least since the 1970s, and had caused significant impact on his ability to form close relations especially with people outside his family.  The examiner stated that although he had been able to maintain a job for 41 years, his experience there was one of quite distinct chaotic interaction with his peers.  The examiner diagnosed PTSD, and opined that the GAF was 51, given his moderate symptoms of anxiety and depression.  He had few friends and had conflicts with coworkers, particularly with his supervisor.  He was not getting into many altercations as he avoided being around other people as much as possible.  Despite the conflict he had at work he had been able to maintain his job.  With regard to his level of functioning, in a structured way he has been able to at least maintain the minimum expectations.  Certainly there has been much conflict between him and his superiors, but he had been able to hold down a job.  The Veteran said his primary motivation for doing so was providing for his family, and reported financial difficulties.  Outside of his family the Veteran had very little social support or interest in establishing any other type of interpersonal relations. 

A subsequent March 2010 VA psychiatry note reflects that the Veteran reported family concerns and communication issues with his wife, and said he had put off his retirement from the post office yet again to contribute to their expenses.  He stated that he had been there for 41 difficult years now, and though he was looking forward to leaving, he feared what emotional state he might be in if he retired and had nothing to keep his mind occupied.  They discussed possible activities or home projects, and the therapist strongly reiterated concerns about worsening emotional issues if he had idle time.  He also discussed intrusive recollections that were chronically painful.  He denied any suicidal ideation and reported that his wife was supportive.  The diagnostic impression was PTSD, chronic.  

Subsequent VA outpatient treatment records reflect ongoing treatment for PTSD.  In October 2010, the examiner noted that the Veteran was still working at the post office, but said that he would be retiring for certain on January 3, 2011.  In March 2011, there was no evidence of psychosis, major mood disturbance, or suicidal or homicidal ideations with intent.  The Veteran took sertraline daily on a regular basis and trazodone irregularly for sleep.  It was noted that he had retired and felt very good about this.  Apparently he had been taking clonazepam as needed for anxiety very rarely once or twice per month on average.  The diagnostic impression was PTSD, with a GAF score of 70.  A January 2012 psychiatrist's note reflects treatment for PTSD.  The Veteran was in no acute distress, alert, oriented, cooperative, pleasant, and appropriate.  There was no evidence of psychosis, major mood disturbance, or suicidal or homicidal ideation with intent or plan.  His presentation and condition were essentially unchanged, and he said that he stayed at home while his wife worked, and he became bored and anxious, especially in the winter months.  He started taking clonazepam daily with beneficial effects on daytime anxiety and nervousness.  He was not ready to reengage in outpatient counseling at present, and described his mood as euthymic and sleep satisfactory with trazodone and CPAP.  A January 2012 psychiatry plan of care indicated that the Veteran retired in January 2011, and the GAF was 50.  In February 2012, he had nightmares, but no suicidal or homicidal ideation.  He was in a better mood, and was happy and smiling.  In September 2012, at a scheduled follow-up visit, his presentation and condition were essentially unchanged from May 2012, and he was in no acute distress, alert, oriented, cooperative, pleasant, and appropriate.  There was no evidence of psychosis, major mood disturbance, or suicidal or homicidal ideations with intent or plan.  He had taken on a new part-time job to keep busy.  The GAF score was 60.  The diagnostic impression was PTSD. 

In August 2013, the Veteran was alert, oriented, cooperative, pleasant, appropriate, his affect was full range and well-modulated, mood was euthymic, he was in no acute distress, agitation, or confusion, and there was no evidence of psychosis, major mood disturbance, or suicidal or homicidal ideations with intent or plan.  The diagnostic impression was PTSD, and the GAF was 65.

A January 2014 VA outpatient treatment record reflects that the Veteran reported that he worked 12 hours per day climbing up and down ladders as high as 15 feet, and said he worked in a "sweat factory." He did this to keep busy and because staying around the house made him very depressed.  An April 2014 VA outpatient treatment record reflects that the Veteran reported that he retired from the U.S. postal service three years ago after 40 years on the job, and currently worked two 12-hour days one week and three 12-hour days the next in a factory.  He said he worked because he wanted something to do and to get out of the house, not due to financial problems.  Since his "retirement" he reported increased depression (the examiner indicated that he had PTSD, likely seasonal affective disorder (SAD) and depression).  

A June 2014 VA outpatient treatment record reflects that the Veteran was alert and oriented in all spheres, speech was fluent, of normal rate and rhythm with no word-finding difficulty.  His affect was calm, not anxious, although he admitted to easy startle, irritability at times, and occasional flashbacks.  His mood was described as okay, and he said he had not been happy since Vietnam.  His sleep was back to within normal limits with use of trazadone; he went to bed at 8:00, had no difficulty falling asleep, and was up at 6:00.  He denied anergia or feeling hopeless or helpless but complained of chronic anhedonia.  He denied signs or symptoms of major depression, mania or psychosis.  He admitted to intermittent suicidal ideation without intent or plan, and cited his wife and grandchildren as reasons to go on living.  He denied homicidal ideation, intent or plan.  PTSD was diagnosed.  Similar findings were shown on psychiatric follow-up in September and November 2014.  He was diagnosed with chronic PTSD and rule out SAD.  In January 2015 he reported that he was less easy to startle, less irritability, and minimal flashbacks. His mood was described as "pretty good today." Sleep was interrupted due to the need to urinate.  He complained of anergia but denied feeling hopeless or helpless.  He denied signs or symptoms of major depression, mania or psychosis and his anxiety symptoms had decreased.  He denied suicidal or homicidal ideation, intent or plan because of his family.  The diagnostic impression was chronic PTSD, rule out SAD. Similar findings were shown during mental health follow-up in June 2015.

A February 2015 medicine outpatient follow-up note indicated that the Veteran was still working twice per week for 12-hour shifts standing all day long.  

On VA compensation examination in July 2015, the examiner summarized and discussed relevant VA mental health outpatient treatment records.  He noted that during the current examination, the Veteran reported that he had a consistently depressed mood, which the examiner found was inconsistent with the information in his recent VA progress notes.  It was noted that the Veteran retired from his job as a postal carrier about five years ago.  He indicated that he had daily arguments with his managers who "didn't like me as a worker" when he refused to do extra work.  For the last two years, he had been working two days per week in a plastics factory, where he stacked up items produced in the plant.  He avoided relationships with his coworkers and hardly saw anyone else while he was there.  The examiner indicated that the Veteran had the following symptoms due to his psychiatric diagnoses:  anxiety, suspiciousness, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships.  He had no physical altercations in 20 years, and lived with his wife of 48 years.  They had three children, one of whom was a disabled veteran who lived next door.  Three grandchildren also lived with them.  When asked to describe the current state of his marriage, the Veteran reported that they got along.  He isolated himself, and his wife complained about their lack of activities or social life.  When asked how he felt towards his children, he said, "I respect and protect them."  He described himself as "always overprotective" of his family.  

The Veteran continued to take sertraline and trazodone.  The Veteran reported that at times he had little appetite. When asked if he felt worthless, he said he felt empty inside.  When asked about suicidal thoughts, he said, "Every now and then, it comes and goes, I have never tried to do it."  He said that he had never had a plan to harm himself.  He denied mania or hypomania.  He said that his mind was going all the time, but denied other symptoms of anxiety, and denied panic attacks and auditory hallucinations.  When asked about visual hallucinations, he stated, "When I see red, it means blood," referring to an incident in Vietnam in which he was hit in the eye with his butt of his own rifle as he fired at someone with a weapon.  When I asked if he ever felt people were trying to harm him, he said, "I always think somebody is trying to kill me." He described a pervasive suspiciousness about other people.  During the examination, he recounted several incidents of being attacked by others in the abusive orphanage in which he lived as a child.  When asked if he ever had unwanted memories of any of the events from Vietnam while he was awake, he answered, "Every time I see red," pointing to a plastic parking lot marker outside of the office window.  He described having unpleasant dreams about mortars about 3 times a week that awakened him (in contrast, later in the interview he said that this same symptom occurred "7 or 8 times a month").  He did not report flashbacks.  When asked if he got emotionally upset with something reminded him of his experiences in Vietnam, he told the examiner that he constantly watched war movies and got "emotional and my wife shuts off the TV."  He did not endorse any avoidance symptoms related to combat experiences but described an overall isolation from other people and a lack of interest in relationships with them that has persisted since adolescence.  He endorsed strong beliefs about the trustworthiness of other people that preceded his experiences in Vietnam.  He did not endorse any clinically significant Criterion D symptoms except for feelings of detachment or estrangement from others and an inability to experience happiness.  He described irritable behavior in recent months, and described pervasive hypervigilance, using that term himself, which caused him to lock the doors at 6 PM, even though he lived in a rural area.  He described a strong startle reaction to being approached from behind, as well as problems with concentration and with remaining asleep. When asked how he spent his day when he was not working, he said he isolated himself, and he had no friends.  He spent his day watching television, and his grandchildren visited.  He had no hobbies.  

On examination, he was alert and oriented to time, person, and place.  He was initially guarded but relaxed somewhat as the interview proceeded. He spoke in a logical, coherent, organized, and rational manner.  On a number of occasions, he emphasized the color red as a trigger for his memories of Vietnam.  Psychotic symptoms were neither observed nor reported.  The examiner noted that the Veteran was previously diagnosed with PTSD, and indicated that the current psychiatric diagnoses were:  other trauma and stressor-related disorder, and other specified personality disorder (schizoid and paranoid traits).  The examiner indicated that it was possible to differentiate which symptoms are attributable to each diagnosis.  The personality disorder encompassed his pervasive beliefs that "someone is always trying to kill me" (i.e., suspiciousness); an expressed lack of pleasure in any activities; a lifelong lack of close friends or confidantes other than first-degree relatives; and emotional coldness or detachment.  All other symptoms were attributable to the first diagnosis.  

The examiner opined that the Veteran did not currently meet full diagnostic criteria for PTSD, and that he had some residual symptoms that were a continuation and progression of the symptoms previously diagnosed as PTSD.  The examiner indicated that the most appropriate DSM-5 diagnosis for these symptoms is Other Trauma- and Stressor-Related Disorder.  The examiner indicated that it was not possible without resort to mere speculation to assess the current severity of his symptoms because there was considerable disparity between the information he provided during the clinical interview and the description of symptoms he had been giving to his psychiatrists over the last five years. 

The examiner stated that the psychiatric progress notes indicate no mood symptoms to be present, while the Veteran told the examiner that he was depressed "all the time." He reported intermittent thoughts of harming himself, but his progress notes consistently document an absence of suicidal ideation. He had reported having few or no nightmares to his providers, but he told the examiner that he was having combat-related nightmares "3 times a week" or "7-8 times a month." He told the examiner about frequent awakenings but had been reporting no significant sleep problems (while on his prescribed sleep medication, trazodone) to his providers. The Veteran also endorsed having strong emotional reactions whenever he saw the color red, which was grossly inconsistent with anything in the progress notes and was an unlikely symptom, given that red is a ubiquitous primary color that people encounter many times each day, and given the fact that the Veteran watched war movies frequently on television.  The Veteran also met DSM-5 diagnostic criteria for Other Specified Personality Disorder (schizoid and paranoid traits).  This diagnosis was based on pervasive beliefs that "someone is always trying to kill me"; an expressed lack of pleasure in any activities; a lifelong lack of close friends or confidantes other than first-degree relatives; and emotional coldness or detachment. 

Based on the Veteran's accounts of his being raised in an orphanage for ten years and having no closeness with the family that adopted him, the examiner opined that it was less likely than not that the Veteran's personality disorder had a medical nexus in military service, but more likely than not that this disorder is a developmental condition that was present prior to military service. The Veteran's pre military lack of interest in emotionally close relationships is clearly noted in his initial compensation and pension PTSD exam in August 2009.  It is less likely than not that the veteran's personality disorder was aggravated beyond its normal course by military service because the same pattern of pre-military social distancing is present today. The examiner indicated that he was unable to provide a GAF score and to comment on the level of occupational and social impairment resulting from the Veteran's service-connected PTSD because the Veteran did not currently meet the diagnostic criteria for PTSD.  However, if asked to describe the current level of impairment due to the successor disorder to his PTSD, Other Trauma- and Stressor-Related Disorder, he could not offer an opinion on this issue without a resort to mere speculation because of the significant discrepancy between the information provided by the Veteran on current examination versus what he told his psychiatrists during the last five years.  For this reason, no response was provided to the question of the level of occupational and social impairment with regards to all mental diagnoses.

An August 2015 VA medicine outpatient follow-up note reflects that the Veteran was still working about two days per week, and performed laborious activities.  He used a back brace at his job.  The diagnosis was PTSD, and he had nightmares, no suicidal or homicidal ideation, and continued to take the same medication.  An October 2015 VA mental health note by a VA psychiatrist reflects that the Veteran was alert and oriented in all spheres.  Speech was fluent, of normal rate and rhythm with no word-finding difficulty.  His affect was calm. He had less easy startle, irritability, and minimal flashbacks.  His mood was good, appetite was good, and sleep was interrupted due to the need to urinate.  He reported occasional nightmares.  He was without anergia today, and denied feeling hopeless or helpless.  He currently denied signs or symptoms of major depression, mania or psychosis and his anxiety symptoms were under better control.  He denied suicidal or homicidal ideation, intent or plan because of his family.  Insight and judgment were fair.  The diagnostic impression was chronic PTSD.  In December 2015 it was noted that he still worked two days per week.  Similar findings were shown in February 2016 as were noted in August 2015. He was jovial and conversive.  

In July 2016, the Veteran submitted a June 2016 report of a private psychological examination conducted on May 6, 2016 by P.P., Ph.D.  He noted that he interviewed the Veteran, performed psychometric testing, and reviewed the medical records and service records that were provided to him.  He indicated that the Veteran lived with his wife of 45 years, and that this was his only marriage.  The Veteran reported that he did not feel emotionally close to his adoptive parents, and that he was exposed to multiple traumatic stressors during his service in Vietnam.  After service, he worked briefly for both the railroad and the postal service, and then he worked solely for the post office for more than 40 years until his retirement in 2011.  He reported frequent and chronic problems with supervisors, saying that they "had it in" for him and "were out to get him," and that being at work felt like "going into battle."  He said he frequently wanted to quit his job, but he did not because he did not want them to win.  He said he did not socialize much with his co-workers.  For the past few years, he reportedly worked on a part-time basis (a couple partial days per week) in a factory job making plastic pots.  He said his supervisor put him in a location away from other workers to limit his interaction with them.  This made the job bearable for him, but even so, he sometimes raised his voice or yelled at co-workers.  He said he did not work with red pots because this "triggered" him as it reminded him of being bloody and seeing blood in Vietnam.

The Veteran reported that he was first diagnosed with PTSD in the 1990s, and he had since received several years of outpatient psychological and pharmacological treatment.  He was not currently receiving therapy, but still took medication.  He said the sertraline helped with his anger, and the trazodone helped him to sleep.  He denied ever having any psychiatric hospitalizations.  He said that he had no friends, and spent his time with his wife, adult children, and grandchildren.  He said he was devoted to them and overprotective of his family.  He watched television, worked a bit around the house and yard, sat outside, and watched his grandchildren play.  He reported some relationship difficulties with his wife, but said he got along well with his children.  He only rarely socialized outside the house.  Dr. P. indicated that the Veteran's PTSD symptoms included nightmares 2-3 times per week, sleep impairment, irritability and anger, psychological and physical distress upon exposure to cues resembling aspects of his traumatic experiences, such as loud noises, seeing red things in motion, and intrusive and unwanted memories of his traumas.  He did not meet the criteria for dissociative reactions (e.g. flashbacks).  He avoided people, places, and situations that evoked distressing memories, thoughts or feelings associated with his traumas.  He spent most of his time at home and the rest of the time at very few places.  He isolated himself and his wife almost completely from society and social activities, with the exception of rare occasions when his wife insisted they go out to a restaurant.  He reported a persistent negative emotional state, specifically that of fear and worry.  He felt detached from others and did not show emotion to his wife.  He reported a persistent inability to experience positive emotions, hypervigilance, and difficulty concentrating.  He did not meet the criteria for reckless or self-destructive behavior or for exaggerated startle response.

The examiner indicated that psychological testing revealed that the Veteran met the full criteria for a diagnosis of PTSD.  Dr. P. opined that the Veteran had chronic PTSD with severe symptoms and severe functional impairment, and his impairment was not due to other conditions.  Dr. P. noted that although the Veteran held a steady job at the postal service for 40-plus years and had been married for 40-plus years, it was important not to judge his occupational and interpersonal/social functioning based on duration alone.  His impairment in interacting with supervisors and coworkers significantly affected his workplace functioning and likely harmed his career advancement, and although he and his wife stayed together for many years, the quality of their relationship had suffered due to his emotional detachment and lack of emotional intimacy and the "extreme social isolation" in which they live.  

Dr. P. listed the VA rating criteria for 50 percent, 70 percent, and 100 percent disability ratings, and opined that based on the totality of the current and past information, the Veteran's PTSD and associated impairment more closely approximated social and occupational impairment in the range from 70 percent to 85 percent.  He opined that given the Veteran's current and past levels of "severe" PTSD and "severe" and "serious" impairment, and given that he has not been 100 percent impaired (e.g. he was still able to maintain employment), the appropriate range extends approximately to 85 percent, the midpoint between 70 percent and 100 percent.  Dr. P. opined that the Veteran's PTSD symptoms and functional impairment would render him unable to be gainfully employed in many workplace settings, and would cause marked interference with his ability to work in virtually all workplace settings.  He opined that his intrusive thoughts, concentration problems and hypervigilance to perceived potential threat would distract him enough to result in workplace errors and otherwise harm his job performance for all but the very simplest of tasks.  His avoidance/isolation behavior, mistrust of others, and irritability and anger outbursts would prevent him from developing and maintaining healthy workplace relationships with co-workers and supervisors and from being able to function effectively as part of a team.  Dr. P. did not see the Veteran's recent part-time employment at the plastics manufacturing company as evidence to the contrary.  He stated that the work was extremely simple and rote, and he worked so few hours per week that it hardly qualified as gainful employment, and that despite the numerous accommodations granted to him (e.g., isolation from co-workers, focus on a simple rote task, and limited work schedule), he still ended up quarreling with and having other negative interactions with co-workers.

In July 2016, the Veteran's representative contended that Dr. P.'s medical opinion had greater probative value than the July 2015 VA examination, and that the private examination demonstrated that the Veteran's PTSD more closely approximated the criteria for a 100 percent schedular rating, or in the alternative, he was entitled to a TDIU.  The representative contended that the Veteran's current employment was only two days per week, for limited hours, and the income he earned was less than the poverty threshold, and therefore the Board should not consider that he is gainfully employed.  The representative stated that the VA examiner did not reconcile his opinion (that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD) with the other medical opinions of record, and did not provide opinions as to the degree of functional impairment, and whether the Veteran was employable due to PTSD.

On review of the evidence of record, the Board finds that the Veteran's PTSD most closely approximates the criteria for the assigned 50 percent rating during the period prior to May 6, 2016.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  This holding is of particular significance as the claimant in that case, like the Veteran here, was seeking a rating in excess of 50 percent for PTSD.  The Federal Circuit held that in the context of a 70 percent rating, 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Although a Veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the Veteran's level of impairment in "most areas."  The Federal Circuit also stated that entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation. 

The evidence reflects that the Veteran's symptoms due to PTSD include intrusive thoughts, nightmares, sleep disturbance, irritability, anxiety, difficulty with focus and concentration and memory on the job, affective numbing, some anhedonia, some depression, problems with authority figures, hypervigilance, and intermittent suicidal ideation (although he has more frequently denied such ideation).  In August 2009, the Veteran reported that he got along with his co-workers, but not his supervisors.  In July 2015 the examiner indicated that he had anxiety, suspiciousness, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships.  In August 2015 he had fair insight and judgment.

While the Veteran has had some social impairment and consistent difficulty dealing with supervisors, the weight of the evidence during this period does not show an inability to maintain effective relationships, but rather that he has difficulty establishing and maintaining effective work and social relationships.  Although the Veteran's representative has contended that the Veteran had several instances of separation from his wife and threatened divorce as a result of his disability, this is simply not shown in the evidence of record.  The evidence shows that the Veteran has not been separated from his wife, and they have lived together continuously.  The Veteran has been married to his only spouse for more than 40 years.  He endorsed a close relationship with his spouse, children, and grandchildren, and consistently reported that he is very protective of them, and close to them.  While the Veteran also reported social isolation (except for his family), the evidence also shows that he successfully held the same job for over 40 years, and now is voluntarily working for several hours per day in order to get out of the house.  For leisure, the Veteran enjoys working around the house, training his dog, hunting, target shooting, training his dog, spending time with his family, and watching television.

Occupationally, the Veteran successfully held the same job for over 40 years, and is now voluntarily working on a part-time basis, and said this was not because he needs the money.  Significantly, while the examiners indicated that the Veteran's PTSD symptoms affected him negatively with socialization outside his family, most examiners described the Veteran's functional impairment and assigned GAF scores consistent with moderate impairment.  During this period, the examiners did not find that he had total occupational and social impairment due to PTSD signs and symptoms.  Rather, the examiners opined that the Veteran's PTSD was productive of moderate impairment, which is consistent with the current 50 percent rating.  

The Board recognizes that there is other positive evidence of record in favor of the Veteran's claim, including letters dated in 2000, 2002, 2003, and 2005 with GAF scores of 45 by his mental health provider, N.C., and occasional reports of intermittent suicidal ideation without intent or plan beginning in 2009 (although he has more frequently denied such ideation).  N.C. described his symptoms as severe in those letters.  However, these statements are inconsistent with the concurrent VA outpatient treatment records which reflect findings of moderate symptomatology from PTSD, and generally show GAF scores that are between 50 and 60, and even as high as 70 or 80 at times, indicating symptoms of moderate or mild severity.

As for the effect of the Veteran's symptoms on judgment, thinking, or mood, the Veteran was consistently described as clean and neatly groomed, and cooperative.  Speech was consistently unremarkable.  The Veteran's mood and affect varied.  He was noted to have affective numbing at times, but at other times he was sad, anxious, happy, or even jovial.  He was consistently alert and oriented.  He had no episodes of violence.  Memory and concentration were described as impaired on some occasions, and insight and judgment were consistently described as fair. 

Upon review of the record, the Board finds the Veteran's symptoms prior to May 6, 2016 did not result in deficiencies in most areas consistent with a higher 70 percent rating.  See Vazquez-Claudio, supra.  Indeed, impairment in motivation and mood, judgment, and work and social relationships are all specifically contemplated in the 50 percent rating presently assigned.  While the Veteran reported passive suicidal ideation, the GAF scores assigned on examination do not suggest that such symptoms impacted the Veteran's functioning to a degree suggesting a higher rating.  In this regard, the GAF scores of 50, 60, and even higher do not reflect that the examiners and treatment providers felt that the Veteran experienced deficiencies in most areas, as would be suggested by a GAF score of 40 or less. 

In view of the foregoing, the Board concludes that, for the period prior to May 6, 2016, the Veteran's overall disability picture most closely approximated a 50 percent evaluation. 

Effective May 6, 2016, the evidence reflects that the Veteran's PTSD symptoms increased in severity.  Specifically, on that date, Dr. P. opined that the Veteran had chronic PTSD with severe symptoms and severe functional impairment, and that his PTSD and associated impairment more closely approximated social and occupational impairment in the range from 70 percent to 85 percent.  He opined that given the Veteran's current and past levels of "severe" PTSD and "severe" and "serious" impairment, and given that he has not been 100 percent impaired (e.g. he was still able to maintain employment), the appropriate range extends approximately to 85 percent.  Dr. P. opined that the Veteran's PTSD symptoms and functional impairment would render him unable to be gainfully employed in many workplace settings, and would cause marked interference with his ability to work in virtually all workplace settings.  He opined that his intrusive thoughts, concentration problems and hypervigilance to perceived potential threat would distract him enough to result in workplace errors and otherwise harm his job performance for all but the very simplest of tasks.  His avoidance/isolation behavior, mistrust of others, and irritability and anger outbursts would prevent him from developing and maintaining healthy workplace relationships with co-workers and supervisors and from being able to function effectively as part of a team.  Dr. P. did not see the Veteran's recent part-time employment at the plastics manufacturing company as evidence to the contrary.  

Based on the above findings, and after resolving all doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent rating were more nearly approximated effective May 6, 2016.

However, the Board finds that the evidence of record does not support a higher disability rating of 100 percent at any point during the rating period on appeal.  The evidence of record does not support a finding that such symptomatology occurred with such frequency, duration, or severity as contemplated for the assignment of a 100 percent disability rating.  For example, the Veteran's irritability and suicidal ideation did not arise to the level of persistent danger of hurting self or others as contemplated in the 100 percent rating.  Additionally, while the evidence undeniably shows that the Veteran's PTSD is productive of social impairment, to include increased social isolation, irritability, and anger, it is apparent from the evidence of record, to include the Veteran's reports, that the majority of the Veteran's interpersonal problems are associated with authority figures, and that he has a good relationship with his family and little interest in socializing outside his family.  Occupationally, there is no evidence that the Veteran's PTSD is productive of total occupational impairment.  In fact, the VA examiners and Dr. P. consistently found that there was no evidence of total occupational and social impairment due to PTSD. 

In sum, the Board finds that the criteria for a 100 percent rating have not been demonstrated.  There is no evidence of memory loss for names of close relatives, or his own name.  The Veteran has not been found to be disoriented.  The evidence does not show persistent delusions or hallucinations.  The evidence does not show gross inappropriate behavior or gross impairment in communication. His thought processes have not demonstrated gross impairment.  Nor is there symptomatology of similar severity, frequency and duration consistent with the criteria for a 100 percent rating.  Therefore, the Board finds that the evidence does not more nearly approximate the criteria for a rating of 100 percent and a rating greater than 70 percent is denied.

The Board, in reaching these conclusions, has considered the Veteran's and his representatives' arguments as set forth in written statements.  The Veteran has contended that a higher rating should be assigned.  He is competent to report his symptoms, but the Board finds that as to the severity of his PTSD in relation to the applicable rating criteria, the medical opinions by the multiple examiners and medical providers are afforded greater probative weight.  An examiner takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his PTSD.  Hence this determination is multi-factorial, not just based on his lay statements, but on all of the relevant medical and other evidence.

Accordingly, prior to May 6, 2016, a rating higher than 50 percent is denied. From that date, the Board resolves reasonable doubt in favor of the Veteran and finds that the criteria for a 70 percent rating for PTSD are met.  A rating in excess of 70 percent from that date is denied.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
 
The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1)  (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability. See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Throughout the appeal, the Veteran's service-connected PTSD has manifested with symptoms that are contemplated in the applicable rating criteria.  For all mental disorders, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant a particular evaluation; they are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  In other words, the schedular criteria for mental disorders contemplate a wide variety of psychiatric manifestations, and the Board has considered all psychiatric symptomatology reflected in the evidence when considering this appeal.  Moreover, the schedular criteria specifically allow for occupational impairment (even total occupational impairment) and therefore do not warrant the conclusion that employment impairment renders the Veteran's disability picture exceptional or unusual.

The Board acknowledges that the evidence is still being developed for the Veteran's TDIU claim (from January 3, 2011) with regard to any effects of his PTSD on his ability to obtain or retain employment.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disabilities.  Thun, 22 Vet. App at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular ratings adequately contemplate his PTSD disability, referral for extraschedular consideration is not warranted.  Thus, remand of the issue decided herein is not required.  See Gurley v. Nicholson, 20 Vet. App. 573, 576 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 120   (2007) (resolution of claim for a higher initial disability rating by the Board or this Court is not dependent on VA's adjudication of the TDIU claim). 

TDIU prior to January 3, 2011

Following a careful review of the record, the Board finds that the preponderance of the evidence is against the claim for a TDIU during the period prior to January 3, 2011.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2015). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. § 4.16(b).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

During the period on appeal, prior to May 6, 2016, the Veteran's service-connected disabilities were PTSD (rated as 50 percent disabling), post-operative hemorrhoids (rated as 10 percent disabling) and a scar below his right eye (rated noncompensable), and his combined disability rating was 60 percent.  Thus, he did not meet the TDIU criteria pursuant to 38 C.F.R. § 4.16(a) until May 6, 2016. 

Records on file show that the Veteran was employed at the post office on a full-time basis for more than 40 years.  Medical records and the Veteran's own statements made to medical providers indicate that he retired from that job on January 3, 2011.  For example, an October 2010 VA treatment note shows that the Veteran was still working at the post office, but said that he would be retiring for certain on January 3, 2011.  In March 2011, it was noted that he had retired and felt very good about this.  In January 2012, the Veteran said that he stayed at home while his wife worked.  A January 2012 psychiatry plan of care indicated that the Veteran retired in January 2011.

The Veteran did not complete and return a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and he has never contended that he was unemployed prior to January 3, 2011.

The Board finds on review of the evidence above that the Veteran is shown to have been employed until January 3, 2011.  As the Veteran was employed on a full-time basis at his longstanding job from the date of his claim until January 3, 2011, the record does not show that his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities during that period.  

The evidence does not reflect, and the Veteran does not contend, that his salary during the appeal period after many years of employment at the U.S. Postal Service was below the official Poverty Threshold.  The Board finds that the Veteran's reported employment during this period was not "marginal" within the meaning of 38 C.F.R. § 4.16.

The Board having found the Veteran was gainfully employed until January 3, 2011, it follows that a TDIU cannot be granted prior to that date.  

The most probative evidence of record does not show that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities during the period prior to January 3, 2011.  The claim for  entitlement to a TDIU is denied during the period prior to January 3, 2011.








							(Continued on the next page)

ORDER

An earlier effective date of April 24, 1997 for the award of service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 50 percent for PTSD for the period of the claim prior to May 6, 2016 is denied.

Effective May 6, 2016, an evaluation of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

Entitlement to a TDIU prior to January 3, 2011 is denied.


REMAND

With regard to the claim for a TDIU from January 3, 2011, the Board notes that records on file show that the Veteran was employed at the post office on a full-time basis until his  retirement from that position on January 3, 2011.  Since then, various medical records reflect that the Veteran has told several treatment providers that he is currently working on a part-time basis.  For example, a February 2015 VA medicine outpatient follow-up note indicated that the Veteran was still working twice per week for 12-hour shifts standing all day long.  In May 2016, the Veteran told a private psychologist that for the past few years, he had worked on a part-time basis (a couple partial days per week) in a factory job making plastic pots.  

Despite requests from the AOJ, the Veteran has not submitted the requested information regarding his employment, to include a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), or any statements from employers, and thus the Board does not have complete information regarding his current work status.  The Board observes that the Veteran has a responsibility to cooperate in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).

In a July 2016 written brief, the Veteran's representative stated that although the Veteran is currently employed, he only works two days per week, for limited hours, and that the income he earns is less than the poverty threshold, and that VA should not consider him to be gainfully employed.  It appears that the Veteran's representative has additional evidence which is not available to the Board, namely the dates and type of employment that the Veteran currently holds, as well as his income from such employment.  The Board finds that the issue of entitlement to a TDIU during the period from January 3, 2011 requires further development.  

As the record is unclear as to the Veteran's employment status, the Board finds that the AOJ should send the Veteran another VA Form 21-8940, and ask him to fill the form out completely.  In particular, he is asked to list all of his employment since January 2011, including any part-time work.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran another VA Form 21-8940, and ask him to fill the form out completely.  In particular, he is asked to list all of his employment since January 2011, including any part-time work.

2.  Then obtain a completed VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) from any employers named by the Veteran, and associate it/them with the file.

3.  Then readjudicate the claim for a TDIU during the period from January 3, 2011 in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


